Citation Nr: 0420279	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-06 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a herniated disc at 
L4-5, secondary to service connected residuals of shell 
fragment wound to the left thigh.

2.  Entitlement to an increased disability rating for 
residuals of shell fragment wound to the left thigh, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to June 1967.

The issue of entitlement to service connection for a 
herniated disc at L4-5, secondary to service connected 
residuals of shell fragment wound to the left thigh comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1997 rating decision of  the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Washington, DC.

The issue of entitlement to an increased disability rating 
for residuals of shell fragment wound to the left thigh, 
currently evaluated as 30 percent disabling is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of treatment for a herniated disc at 
L4-5 condition in the service medical records.  There is no 
competent evidence of record of a nexus between the veteran's 
current herniated disc at L4-5 condition and his service 
connected residuals of shell fragment wound to the left thigh 
or his period of active service.  




CONCLUSION OF LAW

A herniated disc at L4-5 was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the July 1997 rating decision, February 
1999 statement of the case and the September 2001, January 
2002 and March 2004 supplemental statements of the case, the 
RO provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claims.  In addition, the 
RO's January 2004 letter explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of the parties to identify and secure 
evidence.  Furthermore, the July 1997 RO decision, the 
February 1999 statement of the case and the January and March 
2004 supplemental statements of the case included the text of 
the relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the veteran has been 
afforded all notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.

With respect to the duty to assist, the RO has secured all 
available service medical records, VA treatment records, 
private medical records, secured several examinations and 
conducted a hearing.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Accordingly, the Board finds that the duty to 
assist has been met. 38 U.S.C.A. § 5103A.

Finally, as the veteran and his representative have been 
fully apprised of the rights and obligations under the VCAA, 
and have had ample opportunity to present evidence and 
argument in support of the appeal, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability, which is shown to be proximately due 
to, or the result of, or has been aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
has been established for the secondary disability, it shall 
be considered a part of the original service-connected 
disability.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Taking into account all of the evidence of record, the Board 
finds that service connection is not warranted for a 
herniated disc at L4-5, as being directly related to service 
or as secondary to a service-connected residuals, shell 
fragment wound to the left thigh.  The veteran's service 
medical records are completely negative for treatment for a 
herniated disc at L4-5.  Additionally, the medical evidence 
of record demonstrates that the veteran's herniated disc at 
L4-5 had its onset in November 1996, more than 29 years after 
service.  Thus, the veteran's service medical records do not 
indicate, and the veteran does not contend, that a herniated 
disc at L4-5 was incurred during service.  Therefore, there 
is no medical evidence that links the veteran's current 
herniated disc at L4-5 directly to his period of active 
service.

The Board now addresses the veteran's contention that his 
current herniated disc at L4-5 should be service connected 
because it is secondary to his service-connected disability 
of residuals of shell fragment wound to the left thigh.  A 
review of the medical evidence of record reveals treatment 
records for a herniated disc at L4-5 but does not provide a 
nexus to the veteran's service connected residuals of a shell 
fragment wound to the left thigh.   Moreover, during a 
November 2001 examination the examiner held that it was 
unlikely that the veteran's back problems were related to his 
shrapnel wound injury.

During the June 2003 hearing, the veteran's representative 
requested an additional examination as to the November 2001 
VA examiner's rationale as to why it was unlikely that the 
veteran's back problems were related to his service connected 
disability.  Accordingly, the veteran was scheduled for a 
January 2004 examination.   The examiner diagnosed  the 
veteran with lumbar herniated disc treated with laminectomy 
now with residual weakness of the left extensor hallucis 
longus and shell fragment wound to the left thigh with 
residual scar.  In his commentary the examiner held that 
there is no causal relationship between the veteran's back 
condition and shell fragment wound occurring in service or 
within one year following service.  The veteran's shell 
fragment wound did not result in any weakness to the muscle 
in the veteran's left leg.  Additionally, the veteran's 
current weakness of the left extensor hallucis is secondary 
to his herniated disc at L4-5 .  Moreover, the examiner found 
no evidence of pain in the veteran's lower extremities during 
movement.  Finally, the shell fragment wound of the left 
thigh only caused minor involvement of Muscle Group XIV and 
there was no demonstrable weakness or limitation of motion.  
The examiner opined, "there are no neurological disorders 
related to the residuals of the shell fragment wounds of the 
left thigh.  The veteran's low back condition is not 
aggravated by his in-service shell fragment wounds to the 
left thigh."  Accordingly, the Board finds that service 
connection for a herniated disc at L4-5 as secondary to 
service connected residuals of shell fragment wound to the 
left thigh is not warranted.

In his April 1999 VA Form 9, the veteran contends that his 
service connected disability caused him to lose control of 
his left leg while coming down stairs causing him to fall and 
injure his back. This lay statement, while credible with 
regard to the veteran's subjective complaints and history, is 
not sufficient competent evidence for the purpose of showing 
a nexus between the veteran's current herniated disc at L4-5 
and his service connected residuals of shell fragment wound 
to the left thigh. 

Medical diagnoses and matters of medical etiology involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained medical professional.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
herniated disc at L4-5, secondary to service connected 
residuals of shell fragment wound to the left thigh.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The appeal is denied.


ORDER

Service connection for a herniated disc at L4-5, secondary to 
service connected residuals of shell fragment wound to the 
left thigh is denied.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The January 2004 VCAA 
letter solely addresses the requirements to substantiate a 
claim for service connection.  There is no evidence in the 
claims folder that the veteran has received a VCAA letter 
regarding the issue of entitlement to an increased disability 
rating for residuals of shell fragment wound to the left 
thigh.  Therefore, a remand to the RO is required in order to 
correct these deficiency.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim for entitlement 
to an increased disability rating for 
residuals of shell fragment wound to the 
left thigh, currently evaluated as 30 
percent disabling and of what information 
the veteran should provide and what 
information VA will attempt to obtain on 
his behalf.  It should allow the 
appropriate opportunity for response.

2.  The RO must then review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal precedent.

3.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
he has received for residuals of shell 
fragment wound to the left thigh.  All 
records so received should be associated 
with the claims folder.

4.  If any additional evidence is 
received or secured, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and afford 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



